PER CURIAM: *
Israel Vasquez-Barron (Vasquez) petitions this court for review of the refusal by the Board of Immigration Appeals (BIA) to reopen his removal proceedings sua sponte. Vasquez challenges the BIA’s determination that it lacked jurisdiction to reopen the proceedings because Vasquez had already been deported. Vasquez’s attempt to have his removal proceedings reopened is foreclosed by Navarro-Miranda v. Ashcroft, 330 F.3d 672, 675-76 (5th Cir.2003), where we upheld the BIA’s interpretation of 8 C.F.R. § 1003.2(d) (formerly 8 C.F.R. § 3.2(d)) as removing the BIA’s jurisdiction to reopen the removal proceedings of a deported alien. In any event, Vasquez’s underlying claim based on INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), was untimely. See 8 C.F.R. § 1003.44(h).
The petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.